J-S49015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.D.T., A MINOR               IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA


                       v.

APPEAL OF: D.T., FATHER

                                                      No. 3404 EDA 2015


                    Appeal from the Decree October 7, 2015
              In the Court of Common Pleas of Philadelphia County
                 Family Court at No(s): CP-51-AP-0000037-2015


BEFORE: PANELLA, J., OLSON, J., and STEVENS, P.J.E.*

JUDGMENT ORDER BY PANELLA, J.                       FILED AUGUST 15, 2016

        Appellant, D.T. (“Father”) appeals from the decree entered on October

7, 2015, which involuntarily terminated his parental rights to his female

child, K.D.T. (“Child”), born in June 2013, pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b), and changed the permanency

goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.1

        The trial court aptly set forth the factual background and procedural

history of this appeal, which we adopt herein. See Trial Court Opinion, at 1-

____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
 On October 7, 2015, the trial court terminated the parental rights of T.B.,
Child’s mother, and, on May 12, 2016, this Court affirmed. See In the
Interest of: K.D.T., a Minor, 3376 EDA 2015 (Pa. Super., filed May 12,
2016) (unpublished memorandum).
J-S49015-16


2. Father timely filed a notice of appeal. In his brief, Father raises whether

the trial court erred in finding that: 1) grounds for termination of parental

rights had been proven by “clear and convincing evidence; 2) the

Philadelphia Department of Human Services (“DHS”) had met its burden

under 23 Pa.C.S.A. § 2511(a)(1), (2), (5) and (8); and 3) DHS had met its

burden to prove that termination would be in the child’s best interests under

section 2511(b). In his fourth issue, Father challenges whether the trial

court erred in denying him due process and equal protection of law, as

guaranteed by the Constitutions of the United States and the Commonwealth

of Pennsylvania. See Father’s Brief, at 4.

       Father failed to preserve his fourth issue for this Court’s review. See

Krebs v. United Refining Company of Pennsylvania, 893 A.2d 776, 797

(Pa. Super. 2006) (holding that an appellant waives issues that are not

raised in both his or her concise statement of errors complained of on appeal

and the statement of questions involved in his or her brief on appeal). 2 With

regard to Father’s remaining issues, i.e., the sufficiency of the evidence to

prove section 2511(a)(1) and (b), based on our review of the testimonial

evidence, we discern no abuse of discretion or error of law by the trial court.



____________________________________________


2
 For the same reason, we agree with the trial court that Father has waived
any challenge to the change of permanency goal to adoption. See Trial Court
Opinion, at 3.



                                           -2-
J-S49015-16


See In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).3

Accordingly, we affirm the decree based on the trial court’s opinion.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/15/2016




____________________________________________


3
  As this Court may affirm the trial court’s decision regarding the termination
of parental rights with regard to any one subsection of section 2511(a), we
focused on section 2511(a)(1) and (b). See In re B.L.W., 843 A.2d 380,
384 (Pa. Super. 2004) (en banc).



                                           -3-
J-S49015-16




              -4-
                                                                                               Circulated 08/05/2016 11:13 AM


                                                                                                                 I•·
                                                                                                                 I




                                                                                                               ~:)

                                       IN THE COURT OF COMMON PLEAS                                   ~
                                                                                                     C·
                                      FOR THE COlJNTY OF PHILADELPHIA
                                                                                                      c
                                              FAMILY COURT DIVISION                                              I
                                                                                                      -_,...     I



                                                                                                                -I'
           In re: In the Interest of K.D.T.                            : AP-51-DP-0000037-2015
                                                                        : 51-FN-385325-2009

          APPEAL OF: D.T. Father                                       : 3376 EDA 2015



          OPINION
                                                                                                                 I
                                                                                                                 II
                                                                                                                 I
                                                                                           I
          Fern .. ndes, J.:
          Appellant D.T, (''Father"), appeals from the order entered on October 7, 2015, granting the petition
           filed by the Department of Human Services of Philadelphia County ("DHS''), to invohmJxily
           terminate Father's parental rights to K.D.T. ("Child") pursuant to the Adoption Act, 23 Pa.c.J.A.
           §2511 (a) (l), (2), (5), (8) and (b), Daniel S. Kurland, Esquire, counsel for Father, filed a tJ1ely
                                                                                                                     I
          Notice of Appeal with a Statement of Errors Complained Of pursuant to Rule 1925(b).

           Factual and Procedural Background                                                                         !
           On June 24, 2013, Mother gave birth to the Child at Einstein Medical Center after thirty-five we\eks
           of gestation. The Child was admirted to the Neonatal Intensive Care Unit. On June 28, 2013, the
           Child was ready to be discharge from the hospital; however, Father was not a resource due to bis
-·--·-- .. +-offaek of-cooperatiorrand aggresstveness-eonseqnemty; DHS-flred-an-appHcatlon·fonm·uJrof-·                  .... · -
                                                                                                                     I
           Protective Custody ("OPC'1). DHS alleged that Father had a violent relationship with Chiid's
           Mother and that if Child were allowed to reside with Father, Child's safety would be at risk.I On
           the same day, an OPC for the Child was obtained by OHS. On July 1, 2013, at the Shelter Gare
           hearing, the Child was placed in foster care through New Foundations. The trial court          liftedl the
           OPC and ordered the temporary commitment to stand. The Child was adjudicated dependent on
           July 15, 2013. Father was granted supervised visits at the agency. On August 7, 2013, the FJnily
                                                                                                                     I
           Service Plan ("fSP") meeting was held. Father's goals were to maintain visits, attend Chi ld1s            1

                                                                                                                     I
                                                          1 of 9
                 medical appointments, attend domestic violence, and attend anger management counseling. On
                 October 30, 2013, the FSP was revised. Father's objectives were to continue to participate: in
                 workshops, to complete the Achievement Reunification Centex- (''ARC'') workshops, to main·~in
                                                                                                          I
                 visits with his Child, to comply with all court orders, to meet regularly with the agency, to refrain
                                                                                                                  I
                                                                                                                             I

                 from physical discipline, to comply with mental health treatment, sign releases, to ensure' his
                 whereabouts were known, and to comply with all recommendations, On November, 13, 2013,/at a
                 Permanency Review hearing, the trial court found Father non-compliant with FSP since he did not
                 ~~~~                                                                                                    I
                                                                                                                         I



                 On February 18, 2014, at a Permanency Review hearing, the trial court ordered F ather to aJpear
                                                                                                                         i
                 at the FSP meeting on February 27, 2014. Additionally, Father was prohibited to attend Mother's
                 visits and was referred to the Behavioral Health System ("BHS for evaluation and consultsnon.
                                                                                   11)



                 On May l 3, 2014, the trial court found that Father had been offered weekly supervised visiJtion,
                 but had not attended due to his work schedule. Father stated that he worked twelve hours, six days
                 a week, BIJ.d he was attending ARC. Father was granted visitation with his Child every Sunday
                 from 12:00 PM to 2:00 PM at the court nursery after confirming his attendance every Fridat. On
                 September 17, 2014, the trial court found Father to be non-compliant with his FSP. The trial court
                 granted Father weekly supervised visitation at Family School. Father was also ordered to comply
                 with all the services of Family School. On January 21, 2015, DHS filed Goal Chang~ and
                 Termination petitions for the termination of parental rights of Father. On May 15, 201 s/, at a
                       Permanency Review hearing, the trial court found Father in substantial compliance with hi1 fSP.
                       The trial court ordered Father· to continue attending Family School and to provide employment
                       documentation to DH.S. Father's visitation remained at Family School. On September 17, 'at the
                       Permanency Review beering, the trial court ordered all prior orders to stand. On October 7, 2015,
·-   ···-r   .. -.. ·--tlfe'tnafco\.ifffenfilniitea'Fatlierrs parentaf n gh.Ts. On Novem6eo,2015;" attomeyror'Fathe·r        fiieo- -·-·--
                                                                                                                     1
                  a timely notice of appeal.

                  Di,scussion:

                  On appeal, Father raises the following issues:                                                 /

                      1. The judge ruled in error that the Philadelphia city solicitor's office meant its burden of
                          proof. The burden in a termination hearing is clear and convincing evidence. Tht'• was


                                                                   2 of 9
                  testimony that Father had achieved his FSP objectives. The issue that brou&ht the bhild
                  into dependency had been rectified by the parent, The only barrier to reunificatiotl\ was
                  economical. The city did not meet its burden of proof to terminate Father's rights und!er the
                  Juvenile Act.
              2. The judge ruled in en-or that it would be in the best interest and/or termination would best
                   serve the needs of the Child, It would not be in the best interest of the Child or se~e her
                  needs if Father's parental rights were terminated under the Juvenile Act. Father and ;Child
                                                                        '                                             '
                  had a parental bond. The severing of this bond would greatly impact the above ChikJ.

           For purposes of this opinion, all appeal issues will be consolidated as whether the trial court ~bused
           its discretion under 23 Pa.C.S.A. (a). (1 ), (2), (5), (8), and (b). Father did not appeal the ch~1ge of
           goal to adoption; therefore, he has waived this issue on appeal.

           The grounds for involuntary termination of parental rights are enumerated in the Adoption iAct at
           23 Pa.C.$.A. §2511 (a). The Adoption Act provides the following grounds for §2511 (a) (1~:I
                                                                                                                  i

           (a) General rule - The rights of a parent, in regard to a child, may be terminated after a p:etition
           is filed on any of the following grounds:

           (I) The parent, by conduct continuing for a period of at least six months immediately preceding
           the filing of the petition, has either evidenced a settled purpose of relinquishing parental ct!aim to
           a child or has refused or failed to perform parental duties.                                   i
                                                                                                          '   I
                                                                                                              I


           In proceedings to involuntary terminate parental rights. the burden of proof is on the party $ieekins
           termlnatio» to establish by clear and convincing evidence the existence of grounds for termination.
                                                                                                         I
           In re AdoptiQn ofAtencio, 539 Pa. 161, 650 A.2d 1064 (1994). To satisfy section (a) (11), the
                                                                                                 -   --   -.,_!,_         . ____
--·-----   mo\ling-p-a.1ty musr-produce cle-ar·an,t"convmcmg evlaence ofconauffsustained for at le;ast six
           months prior to the filing of the termination petition, which reveals a settled Intent to relinquish
           parental claim to a child or a refusal or failure to perform parental duties. However, the sixfmonth
           time period should not be applied mechanically; instead, the court must consider the whole history
           of the case.   m.r~ f.}.!y.M .•   856 A.2d 847, 855 (Pa. Super. 2004). The standard of clear and
                                                                                                              I
           convincing evidence is defined as testimony that ts so clear. direct weighty and convincidg as to
           enable the trier of fact to come to a clear conviction without hesitance of the truth of precise facts
           in issue. In re D . .LS.. 1999 fa. Super. 214 (l999). In Pennsylvania, a parent's right to cust?dy and
                                                             3 of   9
         rearing of his child is converted upon failure to fulfill his or her parental duties to the child's right
         to have proper parenting and fulfillment of his or her potential in a permanent, healthy, andl safe
         environment. In re B.N.M.. 856 A.2d 847, 8S6 (Pa. Super. 2004).

         OHS filed its petition to terminate Father's parental rights on January 21, 2015. (N.T. 10/07/15,
         pg. 8). During the last six months, immediately preceding the filing of the petition, Father has
         continuously failed to perform his parental dudes. Nonetheless, as required in In re BJ:!Jd'jj the
         court considers the entire case history. DHS developed Father's goals and objectives as part ~fhis
         FSP, and Father was aware of them. (N.T. 10/07/15, pg. 58). Father's objectives were to Jttcnd
         and comply with ARC recommendations, to attend anger management, domestic violenc~ and
         parenting classes at Famlly School, to obtain and maintain employment, to obtain bousJ1g, to
         maintain contact with OHS social worker, and to attend Child medical appointments (N.T.
         10/07/15, pgs. 47-48>108), (DHS exhibit 9, 151 17, 18, 21 & 25).

         Domestic violence and anger management classes were one of the most importanr FSP obje1ctives
         for Father. (N.T. 10/07/15, pg. 59). However, Father declined addressing domestic vi)>lencf:
         services, and despite receiving an anger management certificate of completion, Father bas ~hown
         no substantial improvement. (N.T. 10/07/15, pgs. 49-51). Lack of anger control is still a/me.jot
         issue for Father, he is always more angry than calm and has had too many outbursts during the life
         of the case, (N.T. t 0/07/15, pgs. 50-S 1, 56). Father has been hostile and has acted inapprop1iately.
         (N.T. 10/07/15, pgs, 112 . . J 13). Even while in the courtroom, Father was hostile and con)sta.ntly
         interrupted the proceedings, leading the trial judge to admonish him about his behavior) (N.T.
         l 0/0?/15, pgs. S0-51, 80-83), Ai. to Fllthct' s perennng c1B.B5QS, the record eetabllshed thatjPather
         completed his classes at Family School. (N.T. 10/07/15, pgs, 51-52). However, Father's
-·~-·-   coro~e!!~~ ~c~~e             declined to address housing, employment, healthy relationships and domestic violence couns eling       1



             services. (N .T. 10/07/15, pgs, 49, 53-54, 109, 116), (DHS Exhibit 24 ). Despite the fact that             bHs
             requested more involvement of Father in Child's life, Father has not attended Child's medice!
             appointm.ents. (N.T. 10/07/15, pgs, 61,110,140). On February 18, 2014, Father stated that h}, was
              mJs:;b:ig his visits due to the agency. On May 13, .2014, the trial court found that Father was oifered
              weekly visitation but had not attended due to his work schedule. Father stated that he wbrked
              twelve hours a day, six days a week, Father started visiting his Child more often only after th~ trial
              court ordered him to attend Family School at the Permanency Review on September 17, !2014.
              (N.T. 10/07/15, pgs. 52), In fact, after Family School, Father was to contact DHS to coJtinue
              visitation but he never did. (N,T. 10/07115, pgs, 56. 112), Father has never had unsupervised visits
              with his Child. (N.T. I 0107/15, pg. 138). DBS social worker would not recommend unsupervised
              visits due to Father's continued angry outbursts and his lack of interest to perform parental huties
              for his Child. Father wants his family to be the main caretaker of the Child. (N. T. l 0/07 /1 { pgs.
              54·55). In regard to Father's housing, the record established that he has appropriate housing. (N.T.
              10/07/15,pg. 53).
                                                                                                                    I


              Father's lack of compliance continued for at least six months prior to the filing of the termihation
              petition on January 21, 2015. On November 13, 20131 at a Permanency Review hearing,             t+
                                                                                                            trial
              court found father non-compliant with his FSP. Again, on September 17, 2014, the trial! court
              found Father to be non-compliant with his FSP. Accordingly, Father has failed to achieve his FSP
              goals during the life of the case and his FSP objectives have remained largely the same throJghout
              the life of the case. As a result, the trial court found that Father evidenced a settled puJ!le of
              relinquishing his parental claim, and refused or failed to perform hi~ parental duties during   t1L, six-
              month period immediately preceding the filing of the petition as required by §2511 (a) ( l) Jor the
·--·- ... ····· ·~m:i·ption-A:cr. Dtrs1i!iS-mel1t's Burdenofclear1ihd      convindngevioenc;e.          -      ')        -    ~
                                                                                                                I
              The trial court also terminated Father's parental rights under the Adoption Act at 23 Pa.C.S.A.
              §2511 (a) (2). This section of the Adoption Act includes, as a ground for involuntary termilnation
              of parental rights, the repeated and continued incapacity, abuse, neglect or refusal of the barent
                                                                                                           1ror
              that causes the child to be without essential parental care. control or subsistence necessary his
                                                                                                               I
              physical or mental well-being: and the conditions and causes of the incapacity, abuse, neglect or
              refusal cannot or will not be remedied by the parent. This ground is not limited to affi~native


                                                                  5 of 9
             misconduct. It may include acts of refusal to perform parental duties but more specifically qn the
             needs of the child. Adop11'on ofC..4.Jt',. 68J A.2d 911. 914 (Pa. Super. 1996).

             The record established that Father has been unable to provide the Child with the essential pa.~cntal
             care, control, and subsistence necessary for her mental and physical well-being, since JJe 28,
             20131 when Child's Order of Protective Custody was issued (OHS Exhibit 11 ). Father has failed
             to successfully complete several FSP objectives, mainly to acquire the ability to manage his ilmger,
             acquire sufficient parenting skills, to provide verification of his employment, attend h),althy
             relationships classes, domestic violence counseling services, and Child's medical appointd:ients.
             (N.T. 10/07/15, pgs, 49-52, 53, 54, 59, 60-61, 109·1 io, 140), (DHS Exhibit 24), (Mother Ekhibit
                                                                                                       I


             3). As a result, twenty-four months has not been enough to achieve the ability to manage his imger,
             acquire sufficient parenting skills, to provide verification of his employment, to attend hi:atthy
             relationships classes, domestic violence counseling services, and Child's medical appointments.
                                                                                                               I
             Un~cr Father's current circumstances, he is unable to remedy the causes of his incapacity inlorder
             to provide his Child with essential parental care, control or subsistence necessary for her ph'.ysical
             and mental well-being. Father does not attend the Child's medical appointments, and              lias no
             interest to provide permanency for his Child. He wants his family to be the primary caretaker of
             the Child. The Child has never lived with Father. Child was placed directly from birth. ,(N.T.
              10/07/15, pg. 38). After months in foster care, Child needs permanency, which Father dannot
              provide at this moment. Consequently, DHS has met its burden wider §2511 (a) (2) of the Adc!>ption         I

                                                                                                                         I
              Act,                                                                                                       I
                                                                                                                         I

              The u-iiu court also granted DHS request for termination of parental rights under 23  Pa.¢.s.A.            I
              §2511 (a) (S), whereby • child may be removed, by court or voluntary agreement, and placea with            I
_ -· ·- .. - _ .~.ncy    ~Jc:~st. six months, .lf.conditiona which.led.tc.rbc placement..of..the...chilc.i-~e-w.---·--·-~-
              exist, the parent cannot or will not remedy those conditions within a reasonable period of tinlI ie, the
                                                                                                               I
              services reasonably available to the parent are not likely to remedy the conditions lead,lng to
              placement, and/or termination best serves the child's needs and welfare. DHS, as a child andiyouth
              agency, cannot be r:equired to extend services beyond the period of time deemed as reasonable by
              the legislature or be subjected to herculean efforts. A child's life cannot be put on hold      irl hope
              that the parent will summon the ability to handle the responsibilities of parenting. ln re l1'.J 817
              A.2d 509 (Pa. Super. 2001). As a consequence, Pennsylvania's Superior Court has recognized


                                                               6 of9
      that a child's needs and welfare requires agencies to work toward termination of parental riB)hts
      when a. child has been placed in foster Cate beyond reasonable temporal limits and after reasonable
      efforts for reunification have been made by the agency, that have resulted unfruitful. This process
                                                                                                                                   I
      should be completed within eighteen months. In te           Ni W.,   85 l A.2d 508 (Pa. Super. 2004).                        !


                                                                                                                                                       I
      The record indicated that Father has been unable to assume his parental duties since the Child/was                                          I
      removed from Mother's home on June 28, 2013. Accordingly, Father's incapacity and reluctance
      to assume his parental responsiblllty, throughout the entire life of the case, has led the Chi1d to
                                                                                                                               I                  II
                                                                                                                                              I
      remain in foster care. The Child has been in foster care twenty-four months. After a.11 this                         June,              I

                                                                                                                                              '
                                                                                                      I                                       I
      Father has failed to acquire the ability to manage his anger, acquire sufficient parenting skills, to
                                                                                                     I
      provide verification of his employment, to attend healthy relationships classes, domestic violence
      counseling services, and to be more involved ln Child's life through his attendance at C~1ild's
                                                                                                                           I
      medical appointments. Father has been given more than ample time to place himself in a position
      to be a parent   to   this Child, but he has failed to do so. On November, 13, 2013, SeptembJr 17,
      2014, May 15, 2015, the trial court found that DHS made reasonable efforts to reunify FathJr and
      Child. Father was aware of his FSP objectives. (N.1'. l 0/07/15. pg. 58). It is in the best inteJest of
      the Child to have a stable, nurturing, and permanent environment. (N.T. 10/07/15, pg./124).
      Conditions that led to the placement of the Child continue to exist, and Father cannot remed~ them
      within a reasonable period of time. DHS has met its burden under §2511 (a) (5) of the Adoption
                                                                                              I
                                                                                                                       '
      Act

      As to §2511 (a) (8) of 23 Pa.C.S.A., OHS also met its burden by clear a.nd convincing evidence
      that the Child has 'been out of Father's care for twenty-four months. The conditions leading! to the
      placement still exist, and termination would best serve the needs and welfare of the Childj Child
. -· _..ha~en ..oontinuousl):'...und.er...DHS..mistod>1.ior_a...pe.ciod.of.lweitty.::fuw:.m.o,nths.. .child w.as.~                     ~. .                _
      in foster care due to Father's lack of interest to provide permanency and lack of control of his
      anger. (DHS Exhibit l l ), After twenty-four months, Father has not only failed to a.chlJed the
                                                                                                                   I
      ability to manage his anger but also to acquire sufficient parenting skills, to provide verification
      of his employment, to attend healthy relationships classes, domestic violence counseling scbvices,
      and to be more involved in Child's life through his attendance at the Child's medical appoidtments.
                                                                                                               I

      Despite the good faith efforts of DHS to make services available, it is in the best interest of the
      Child to terminate Father's parental rights.


                                                            7 of 9
            As to the second element of Section 2511 (a) (8) that the eonditic:ms. which led to the Chil~'s
            removal, continue to exist, DHS has also met its burden. As in In re: AdopJion       o(KJ.. 938 Ai.2d
            1128, 1133 (Pa. Super. 2009), a termination of parental rights under section 2511 (a)(8) does !not
            require the court to evaluate a parent's willingness or ability to remedy, which initially caused           I


            placement or the availability or efficacy of OHS services offered to Father. Io this case, the t'tial
            court found that Father had failed to remedy the conditions that Jed to the removal of the        cJud,
                                                                                                                    I
            particularly his failure to achieve the ability to manage his anger, acquire sufficient parenting skUls,
            to obtain employment, to attend healthy relationships classes, counseling services, and to Jing
            more involved in Child's life tnrougb his attendance to Child's medical appointments.               /
                                                                                                                i
             As to the third element of Section 2511 (a) (8), the party seeking termination must also provi1: by
                                                                                                                I
             clear and convincing evidence that the termination is in the best interest of the Child. The       rest
             interest of the child is determined after consideration of the needs and welfare of the child such as
             love comfort, security and stability. [n re Bowman, 436 Pa. Super. 64 7, A.2d 217 ( 1994). See ~also
             [n re Adoptionn('l.I/J .. 835 A.2d 387, 397 (Pa. Super. 2003). The Child has been in her respective
             pre-adoptive home almost since birth. The Child is in a safe home and stable environment           0th
             foster parents providing for all her needs. The Child needs permanency. Termination of Fatner' s
             parental rights and adoption would best serve the needs and welfare of the Child. The testimcny
             of the OHS witnesses was unwavering and credible.

             Pursuant to 23 Pa.C.S.A. §2511 (b), the trial court must also consider what, if any bond exists
             between parent and child. /a re /nvolunrarv Terminal/on Qf 946 A.2d 753,762.·763
                                                                                                         I
             (Pa. Super. 2008). In cases where there is no evidence of any bond between the parent and c':hild,
                                                                                                     I
             it ls reasonable to infer that no bond exists. The extent of any bond analysis depends oh the
             circumstances of the particular case." Id. at 762·63. Also, under 23 Pa.C.S.A. §2511 (b), the x!ights
             of a parent shall not be terminated solely on the basis of environmental factors such as inade~uate
                                                                                                           I

             housing, furnishings, income, clothing and medical, if found to be beyond the control of the p~rem.



                                                                8of9
            The record established that Child will not suffer any irreparable harm by terminating Fat~1er's
                                                                                                                        i
            parental rights, and it is in the best interest of the Child to terminate Father's parental rights. (tJ.T.
             10/07/15, pgs, 78, 79, 124). Father and Child do not have a parent/child bond. The rehord
             established that the only consistent bond that exists is the bond between Child and foster pabnt.
             (N.T. 10/07/15, pg. 78). In fact, the Child did not ask for Father or speak about Father. ~.T.
             10/07/15, pgs. 771 115). Conversely, there would be an irreparable harm if the Child is rembved
             from foster mother. (N.T. 10/07/15, pg. 79). Almost her entire life, Child has been with her fbster
             mother and she is very closely bonded to her. (N.T. 10/07115, pgs, 161 38, 118). As a result, fbster
                                                                                                      I
             mother has raised the Child and has provided for her daily basic needs, such as taking the Child to
                                                                                                      I
             her medical appointments and providing her comfort. (N.T. 10/07/15, pg. 79-80, 119· 120, 140).
                                                                                                      I
             DH.S wltnesses were credible. Father has not participated in Child's medical appointments. (N.T.
                                                                                                        I
             10/07/15, pgs. 791 120, 140). Father's parental rights are not being terminated on the basis of
             environmental factors. Child has been in foster care for too long and needs permanency. It is in
             the best interest of the Child to be in a home that will keep her safe, provide stability, perrnan;ency
             and comfort for the Child's needs and welfare. Father has not planed how he would be able tolcare
                                                                                                                            !
             for his Child. Child needs permanency after being in care for twenty-four months.

             Conclusion:
             For the aforementioned reasons, the court finds that DBS met its statutory burden by cleai and
             convincing evidence regarding the termination of Father's parental rights pursuant to 23 Pa.c.ls.A.            I


             § 2511 (a) and (b). The court also finds that it will not cause irreparable harm to the Child to sever
             any bond, and it is in the best Interest of the Child, since it would best serve her emotional deeds
             and   welfare. Consequently, the court order entered on October 7, 2015, terminating the pa.rlntal
                                                                                                                                I
             rights of Father, D.T., should be affirmed.                                                        --~~·_!.            ----·--
-------""--'!-··--·-· ...... -.--· . _ ---y--·---··--·-.,..·--·· - . . . -·-·-··---··       - . . . . . _"___       .           I

                                     I
                                      \
                                                                 By~thee~               .    ,
                                                                    \'     ,t..-\_
                                                                   .. '&
                                                                 Jose;::::;




                                                                    9 of 9